Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art being Millett IUS 10,314,428) discloses a hob with a dynamic display unit. The prior art fails to teach or discloses a “control unit configured to; control activation of the dynamic display unit to provide the identification of the heating region in response to an activation of the operating mode while being independent of placing and removing the cooking container in and out of the heating region and independent of carrying out a heating process, and to select an identifying property of the identification of the heating region in the operating mode, depending on an operating parameter of the hob apparatus, and control an illumination of the dynamic display unit to provide the selected identifying property of the identification of the heating region” as required of independent claim 14 and 25. There are no obvious reasons to modify the prior art to have the missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761